Citation Nr: 1601157	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from March 1970 to July 1990.  He died in March 2001, and the Appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the Regional Office (RO) denied service connection for the cause of the Veteran's death.  

In September 2015, the Appellant and her son appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The RO last denied the Appellant's claim for entitlement to service connection for cause of death in a June 2004 rating decision, and she did not file a timely substantive appeal or submit new and material evidence within one year.

2.  Evidence obtained since the June 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death.


CONCLUSION OF LAW

The June 2004 rating decision, which denied reopening the claim of entitlement to service connection for cause of death, is final; new and material evidence has been submitted, and the Appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking to reopen her claim for entitlement to service connection for the cause of the Veteran's death.  

Service connection for the cause of the Veteran's death was first denied in July 2001.  The Appellant filed a notice of disagreement, and a statement of the case was issued in June 2002.  She did not appeal.  Another claim was received in February 2004, and a June 2004 rating decision found that new and material evidence had not been received to reopen the claim.  Although the Appellant filed a notice of disagreement, she did not file a timely substantive appeal after the September 2004 statement of the case and November 2004 supplemental statement of the case.  Her February 2006 substantive appeal was not timely, and she was advised of such that same month.  Therefore, the June 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already considered the claim on the merits in the October 2011 rating decision, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the prior June 2004 rating decision, the evidence included the Veteran's service treatment and personnel records, post-service VA treatment records, the Veteran's death certificate, and written statements from the Appellant.  The RO denied the claim for failure to submit new and material evidence reflecting the Veteran was personally exposed to hazards during service that led to his death.  

Since the June 2004 rating decision, considerable new evidence has been submitted, including the Appellant's testimony at the September 2015 hearing before the undersigned.  Specifically, this newly submitted evidence includes testimony that the Veteran's badge, used to monitor his exposure to radiation, was malfunctioning for a period of approximately three months while he served on the USS Permit, suggesting the Veteran's radiation dose estimate may be inaccurate.  Therefore, this new evidence could reasonably substantiate the reason the Appellant's claim was previously denied, failure to establish a nexus to in-service exposure.  Accordingly, this newly submitted evidence is material.

Because new and material evidence has been presented, the Appellant's claim for entitlement to service connection for cause of death is reopened.  To this limited extent, her appeal is granted.  

The issue of entitlement to service connection for cause of death is addressed in the remand portion below.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for cause of death is reopened


REMAND

As discussed, the Appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's death certificate lists five causes of his death, including acute myelogenous leukemia.  The Appellant has alleged the Veteran's acute myelogenous leukemia was a result of his in-service exposure to ionizing radiation.

The claims file includes a radiation exposure estimate dated November 1999.  
In August 2004, the RO requested a revised radiation dose estimate from the Defense Threat Reduction Agency.  In response, that organization indicated that they did not maintain information on occupational exposure to radiation.  DTRA suggested the RO send the request to Navy Department, which is the agency that had already provided the information in 1999.  The Veteran's service records also contain detailed information about his radiation exposure.  For the three-month time period in 1975 when the Veteran's badge malfunctioned, an estimate of exposure was made based on the actual exposure of his co-workers who performed the same general duties during the same time period and in the same general area.

The claims file includes a December 1999 memo from the Director of Compensation and Pension Service for the Undersecretary of Health including a nexus opinion regarding the Veteran's in-service radiation exposure and his diagnosed acute myelogenous leukemia.  However, this report is confusingly based on an exposure level of 1.16 rads or less at age 21.  However, the Veteran's personnel records, including his Record of Occupational Exposure to Ionizing Radiation, reflect he continued to be exposed to in-service radiation until the age of 39.  Under VA regulations, age at time of exposure is one of the factors to be considered in determining whether his disease resulted from in-service exposure to ionizing radiation.  38 C.F.R. § 3.311(e)(4).  Therefore, this file should be returned to the Undersecretary for Benefits for a new nexus opinion which contemplates the Veteran's continued exposure through the age of 39.


Accordingly, the case is REMANDED for the following actions:

1.   Send this file to the Undersecretary of Benefits for a new nexus opinion that specifically contemplates the Veteran's continued in-service exposure to ionizing radiation through the age of 39.

2.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


